                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   SOUTHERN DIVISION at PIKEVILLE

JOE A. RAMIREZ,                    )
                                   )
     Petitioner,                   )             Civil No.
                                   )          7:20-cv-015-JMH
V.                                 )
                                   )
HECTOR JOYNER,                     )
                                   )                 JUDGMENT
     Respondent.                   )

                     ****   ****       ****   ****

     In accordance with the Memorandum Opinion and Order entered

this date, and pursuant to Rule 58 of the Federal Rules of Civil

Procedure, it is hereby ORDERED and ADJUDGED as follows:

     1)   The petition filed pursuant to 28 U.S.C. § 2241 by

          Petitioner Joe A. Ramirez [DE 1] is DENIED;

     2)   Judgment is entered in favor of Respondent with respect

          to the issues raised in this proceeding;

     3)   This action is DISMISSED and STRICKEN from the docket;

          and

     4)   This is a FINAL and APPEALABLE Judgment and there is no

          just cause for delay.

     This the 5th day of February, 2020.




                                   1
